 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 11, AFL-CIO (Los Angeles County Chap-ter of the National Electrical Contractors Asso-ciation) and Vincent J. Sokol and William G.Mott and Steven R. Loveall. Cases 31-CB-5035, 31-CB-5038, and 31-CB-504730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 31 October 1983 Administrative Law JudgeGerald A. Wacknov issued the attached decision.The General Counsel and the Charging Partiesfiled exceptions and supporting briefs, and the Re-spondent filed a brief in opposition to their excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1findings,2and conclusions only to the extent consistent withthis Decision and Order.The judge found that the Respondent did notviolate the Act by denying the Charging Parties'requests to sign its out-of-work list for group I re-ferral. For the reasons set forth below, we findmerit to the General Counsel's and the ChargingParties' exceptions to this finding.The relevant facts here are as follows: the Re-spondent and the Los Angeles County Chapter ofthe National Electrical Contractors Association(NECA) have entered into a succession of collec-tive-bargaining agreements covering electricalworkers. Pursuant to these contracts, the Respond-ent has maintained and administered an exclusivehiring hall to refer applicants for employment tothe various employer-members of NECA. The col-lective-bargaining agreement in effect at all rele-vant times herein expired 31 May 1983 and, imme-diately thereafter, the Respondent and NECA exe-cuted another contract with the same referral pro-visions.' Based on our disposition of this case, we find it unnecessary to passon whether the judge properly granted the Respondent's motion torevoke the subpoena for certain hiring hall records which the GeneralCounsel was seeking.2 The General Counsel and the Charging Parties here excepted tosome of the judge's credibility findings. The Board's established policy isnot to overrule an administrative law judge's credibility resolutions unlessthe clear preponderance of all the relevant evidence convinces us thatthey are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined the recordand find no basis for reversing the findings.270 NLRB No. 79The agreement has certain classifications consist-ing of several groups of applicants for referral.Thus, persons assigned to group I receive prefer-ence to available work over all other applicants.Persons in Group II are preferred over those ingroup III and so forth. The criteria for assignmentto the various groups is set forth in section 4.05(b)of the contract as follows:3Journeyman WiremanGroup I. All applicants for employmentwho have four or more years' experience inthe trade, are residents of the geographicalarea constituting the normal construction labormarket, have passed a journeyman wireman'sexamination given by a duly constituted InsideConstruction Local Union of the IBEW orhave been certified as a journeyman wiremanby any Inside Joint Apprenticeship and Train-ing Committee and who have been employedfor a period of at least one year in the last fouryears under a collective bargaining agreementbetween the parties to this agreement.Group II. All applicants for employmentwho have four or more years' experience inthe trade and have passed a journeyman wire-man's examination given by a duly constitutedInside Construction Local Union of the IBEWor have been certified as a journeyman wire-man by any Inside Joint Apprenticeship andTraining Committee.Group III. All applicants for employmentwho have two or more years' experience inthe trade, are residents of the geographicalarea constituting the normal construction labormarket and who have been employed for atleast six months in the last three years in thetrade under a collective bargaining agreementbetween the parties to this agreement.Group IV. All applicants for employmentwho have worked at the trade for more thanone year.Additionally, section 4.09 defines "[r]esident" tomean:..a person who has maintained his perma-nent home in the [Los Angeles County] geo-graphical area for a period of not less than oneyear or who, having a permanent home in thisarea, has temporarily left with the intention ofreturning to this area as his permanent home.The Charging Parties are "travelers" who aremembers of IBEW locals other than the Respond-s The complaint does not allege, and the General Counsel does notcontend, that the referral system described in the contract is unlawful.424 ELECTRICAL WORKERS IBEW LOCAL 11 (LOS ANGELES NECA)ent. Steven Loveall moved to Los Angeles Countyin December 1979; Vincent Sokol in August orSeptember 1980; and William Mott in May 1981.They have continuously resided within the Re-spondent's territorial jurisidiction since their arriv-als. Because the Charging Parties had passed thejourneyman wireman's examination and hadworked for at least 4 years in the trade, they wereeligible for group II referral upon registering forwork at the Respondent's hiring hall. By Novem-ber 1982 each of them had accumulated more than2000 hours working for employers who are signa-tories to the Respondent's contract.4It is undisputed that beginning in early 19825there was a severe downturn in the construction in-dustry, which continued for at least the next year.This situation resulted in widespread unemploy-ment among the Respondent's members. Its busi-ness manager Earl Higgins admitted that membersof the Local frequently complained about travelersworking while they were unemployed. During aunion meeting, Stephen Harrington, the Respond-ent's president, informed the membership that hewas investigating the possibility of filing intraunioncharges against 376 travelers who were taking jobsfrom them.Because of economic conditions, the ChargingParties were laid off their jobs during the fall of1982. When, in anticipation of his imminent unem-ployment, Mott sought advancement to group Istatus, Dean Frazier, one of the Respondent's busi-ness agents under Higgins, replied that Mott neverwould attain such status because he was a travel-er.6Loveall also asked Frazier about the eligibilityrequirements for signing the group I referral book.Frazier replied that Loveall "probably wouldn't beable to get on Book I," but suggested that he con-tact the Respondent's executive board about thismatter. Loveall subsequently discussed the subjectwith Higgins. After Higgins said that applicantsmust have worked for 4000 hours under the Re-spondent's contract in order to qualify for group I,Loveall pointed out that the contract specificallyrequired only 1 year's work (2000 hours) to attainthat status. Higgins responded that the provisionLoveall was referring to applied only to applicantswho previously had qualified for group I. EitherFrazier or Ted Hill, another union official, eventu-ally confided to Loveall that he would never signbook I because he was a traveler.Since the Respondent refused to allow them toregister for group I referral, the Charging Parties4 The Respondent considers 2000 hours to be the equivalent of I year'swork.All dates hereinafter are 1982 unless otherwise noted.6 Frazier did not testify in this caseseparately appealed to the three-member appealscommittee established by the contract to decideany complaints arising from the Respondent's oper-ation of the hiring hall. This committee is com-posed of Higgins, the NECA chapter manager, anda public member whom the parties jointly select.On 4 March 1983 the appeals committee denied theCharging Parties' claims for group I status ongrounds that they failed to "meet either the resi-dency standards or the number of hours worked, asrequired."The Board has held that a union which operatesan exclusive hiring hall must represent all individ-uals who seek to utilize the hall in a fair and impar-tial manner.7The labor organization conductingsuch an operation has a duty to conform with andapply lawful contractual standards in administeringthe referral system, and any departure from the es-tablished procedures resulting in a denial of em-ployment constitutes discrimination which inher-ently encourages union membership. This discrimi-nation constitutes a violation of Section 8(b)(l)(A)and (2) of the Act.8In finding no violation here, the judge concludedthat the definition of "resident" in section 4.09 ofthe contract introduces a substantial element of am-biguity into the hiring hall procedures and requiresthat meaning be given to the words "permanenthome." The judge found, based, inter alia, on thecredited testimony of Higgins and Willard Bretz,NECA's chapter manager, that the parties have in-terpreted "permanent home" to require both 3years' residency in Los Angeles County and 4000hours employment under the local contract. Al-though noting that the Respondent never has pub-lished these requirements, the judge concluded thatthey have been in existence for many years. Heemphasized that, while the 3-year residency re-quirement is somewhat flexible, it is mandatory thatgroup I applicants have accumulated 4000 hoursworking for signatory employers. Accordingly,since none of the Charging Parties has fulfilled thelatter requirement, the judge dismissed the8(b)(1)(A) and (2) allegations of the complaint.Contrary to the judge, we conclude that theterm "resident" is sufficiently well defined in thecontract as to outweigh any probative value the ex-trinsic evidence may have. As stated, section 4.09defines resident as "a person who has maintainedhis permanent home in the [Los Angeles County]geographical area for a period of not less than oneyear." It is well settled that the Board has author-7 Plumbers Local 725 (Powers Regulator), 225 NLRB 138, 143 (1976).8 Id. at 143; Operating Engineers Local 513 (S. J. Groves & Sons), 199NLRB 921, 922 (1972).425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDity to interpret collective-bargaining agreements inthe course of deciding unfair labor practice cases.9We find that the contractual language of section4.09 clearly and unambiguously states that the ap-plicant must have maintained his permanent homein Los Angeles County for at least I year. In thissituation the contract speaks for itself and thus it isunnecessary, contrary to the judge's finding, togive additional meaning to its terms.In applying the contractual definition of "resi-dent" to the facts here, we initially note that all thealleged discriminatees had lived in Los AngelesCounty for at least 18 months before the Respond-ent denied their requests for group I status. Therecord further shows that during this period theCharging Parties registered to vote in Los AngelesCounty, obtained California driver's licenses, regis-tered their motor vehicles there, and enrolled theirchildren in local schools. Based on this evidence,we find that these individuals have maintained their"permanent home[s]" in Los Angeles County for atleast 1 year as the contract requires. It also is evi-dent, as noted, that before they moved to Los An-geles County all the alleged discriminatees hadpassed the journeyman wireman's examination andhad worked for at least 4 years in the electricaltrade, and that by the time they inquired aboutgroup I status each of them had accumulated 2000hours of work under the Respondent's collective-bargaining agreement. Accordingly, we find thatLoveall, Mott, and Sokol clearly satisfied the con-tractual requirements for group I referral.The judge, however, adopted the Respondent'sinterpretation of section 4.09 as compelling 4000hours work under the local agreement. Yet, thecontract itself explicitly states that only 1 year ofsuch work is required. It seems inconceivable thatthe Respondent and NECA would have includedthat provision if they had intended, as the judgefound, to impose a different standard. AlthoughHiggins told Loveall that the 1-year requirementapplied only to applicants who were seeking toretain their group I status, Higgins' explanation forthis discrepancy is unconvincing since the contrac-tual language clearly does not make such a distinc-tion. We therefore conclude that the Respondenthas departed from its established procedures andhas unlawfully denied the Charging Parties accessto the group I referral book. '0While the Board has held that evidence of theunion's motivation is not a prerequisite to a findingof discrimination, this record clearly demonstratesthe Respondent's animus towards travelers whoI NLRB v. C & C Plywood Corp., 385 U.S. 421, 428 (1967)O1 See Asbestos Workers Local 22 (Rosendahl, Inc.), 212 NLRB 913(1974).were working or attempting to find work in its ju-risdiction during high unemployment. The Re-spondent simply was doing everything possible toensure that its members filled those few jobs whichwere available. Thus, the Respondent's presidenttold the membership in response to their com-plaints on this subject that the Respondent was in-vestigating the possibility of filing intraunioncharges against travelers who were continuing towork in Los Angeles County. Other union officialsinformed Loveall and Mott that they never wouldbe allowed to register in book I because they weretravelers. Against this background of hostility, theRespondent's imposition of more stringent require-ments for attaining group I status than set forth inthe contract establishes that it was promoting jobopportunities for its members to the detriment ofother applicants using the hiring hall.Furthermore, even assuming that these require-ments were legitimate, the Respondent has, in anyevent, violated Section 8(b)(1)(A) and (2) of theAct because the Respondent has not complied withits statutory duty to give applicants for employ-ment adequate notice of its hiring hall procedures.By the Respondent's own admission there were nowritten rules stating that applicants needed to work4000 hours under the local contract to attain groupI status nor was this requirement posted in any ofthe hiring halls which the Respondent operates. Infact, the Respondent, through Dean Frazier, itsbusiness manager at the hiring hall where Lovealland Mott sought group I referral, never even in-formed Loveall and Mott verbally that they wouldbe rejected for this reason. The Respondent's fail-ure to give timely notice of substantial changes inits referral procedures was arbitrary and in breachof its duty to keep applicants informed about mat-ters critical to their employment status. 1For all of these reasons, we conclude that theRespondent has not offered any valid justificationfor failing to operate the referral system in themanner prescribed by its collective-bargainingagreement with NECA. Accordingly, we find thatby engaging in such conduct the Respondent hasdiscriminated against Charging Parties Loveall,Mott, and Sokol in violation of Section 8(b)(l)(A)and (2) of the Act. 12l See, e g. Plumbners Local 392 (Kaiver Engineer)J. 252 NLRB 417, 421( 1980).t2 Contrary to the judge, we find that the present situation clearly isdistinguishable from Electrical Workers IBEW Lo(al 592 (Uinted Engi-neers), 223 NLRB 899 (1976). In that case it wsas foluid that the unionoperated its hiring hall in a manner sufficient to apprise all registrants ofpractices which were not set forth in the contract Here, it is clear thatthe Charging Parties could nlot have know.n of the additional require-ments the Respondent was imposing on applicants to qualify for group Ireferral.426 ELECTRICAL WORKERS IBEW LOCAL II (LOS ANGELES NECA)THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) and (2) of theAct, we shall order that it cease and desist there-from and take certain affirmative action designedto effectuate the purposes of the Act.Having found that the Respondent unlawfullyfailed and refused to refer for employment appli-cants Steven R. Loveall, William G. Mott, andVincent J. Sokol in the manner prescribed by itscollective-bargaining agreement with the Los An-geles County Chapter of the National ElectricalContractors Association, we shall order that theRespondent make them whole for any loss of earn-ings and other benefits resulting from the Respond-ent's discrimination in the manner set forth in F.W. Woolworth Co., 90 NLRB 289 (1950), togetherwith interest as provided in Florida Steel Corp., 231NLRB 651 (1977).'3CONCLUSIONS OF LAWi. Los Angeles County Chapter of the NationalElectrical Contractors Association is an employerwithin the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local 11, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Respondent and the Employer have beenparties to a succession of collective-bargainingagreements whereby the Respondent operates anexclusive hiring hall for the referral of employeesby the Respondent to employer-members of theLos Angeles County Chapter of the National Elec-trical Contractors Association.4. By failing and refusing to refer for employ-ment applicants Steven R. Loveall, William G.Mott, and Vincent J. Sokol in the manner pre-scribed by its collective-bargaining agreement withthe Los Angeles County Chapter of the NationalElectrical Contractors Association, the Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(b)(l)(A) and(2) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, International Brotherhood of:' See gcnerally I'iu Plhih Co., 138 NI.RB 716 (1Q62)Electrical Workers, Local 11, AFL-CIO, its offi-cers, agents, and representatives, shall1. Cease and desist from(a) Failing and refusing to refer applicants foremployment in accordance with the hiring hallpractices and procedures set forth in its collective-bargaining agreement with the Los AngelesCounty Chapter of the National Electrical Con-tractors Association.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Operate its exclusive hiring hall in accord-ance with the practices and procedures set forth inits collective-bargaining agreement with the LosAngeles County Chapter of the National ElectricalContractors Association.(b) Refer Steven R. Loveall, William G. Mott,Vincent J. Sokol, and all other applicants for em-ployment, to positions for which they are entitledunder this contract.(c) Make whole Steven R. Loveall, William G.Mott, and Vincent J. Sokol for any loss of earningsand other benefits resulting from the Respondent'sdiscrimination against them, in the manner pre-scribed in the remedy section of this decision.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all hiring hall records, reports, work lists, andother documents necessary to analyze and computethe amounts of backpay due under the terms of thisOrder.(e) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "Appen-dix."''4Copies of the notice, on forms provided bythe Regional Director for Region 31, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.A4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al liabor Relations Board"427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail and refuse to refer applicantsfor employment in accordance with the hiring hallpractices and procedures set forth in our collective-bargaining agreement with the Los AngelesCounty Chapter of the National Electrical Con-tractors Association.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL operate our exclusive hiring hall in ac-cordance with the practices and procedures setforth in our collective-bargaining agreement withthe Los Angeles County Chapter of the NationalElectrical Contractors Association.WE WILL refer Steven R. Loveall, William G.Mott, and Vincent J. Sokol, and all other appli-cants for employment, to positions for which theyare entitled under this contract.WE WILL make whole Steven R. Loveall, Wil-liam G. Mott, and Vincent J. Sokol for any loss ofearnings and other benefits resulting from our dis-crimination against them, less any net interim earn-ings, plus interest.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCAL 11,AFL-CIODECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Los Angeles, California, onAugust 9 and 10, 1983. The charges in Cases 31-CB-5035, 31-CB-5038, and 31-CB-5047 were filed on April13, 14, and 25, respectively, by Vincent J. Sokol, WilliamG. Mott, and Steven R. Loveall, respectively (hereincalled the Charging Parties).Thereafter, on May 6, 1983, the Regional Director forRegion 31 of the National Labor Relations Board (theBoard) issued a consolidated complaint and notice ofhearing alleging a violation by International Brotherhoodof Electrical Workers, Local 11, AFL-CIO (Respond-ent) of Section 8(b)(2) of the National Labor RelationsAct (the Act). The complaint was amended at the hear-ing.The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Parties.On the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the followingFINDINGS OF FACTI. JURSIDICTIONThe National Electrical Contractors Association,herein NECA, is an organization comprised of employersengaged in electrical contracting in the construction in-dustry, and exists for the purpose, inter alia, of represent-ing its employer-members in negotiating and administer-ing collective-bargaining agreements with various labororganizations, including Respondent. The employer-members of NECA, collectively, annually purchase andreceive in the State of California goods or servicesvalued in excess of $50,000 directly from suppliers locat-ed outside the State of California.It is admitted, and I find, that the employer-membersof NECA, collectively, are employers engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIt is admitted that Respondent is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherRespondent unlawfully denied the Charging Parties' re-quest to sign Respondent's out-of-work list for group Ireferral in violation of Section 8(b)(2) of the Act.B. The FactsNECA and Respondent have been parties to a succes-sion of collective-bargaining agreements, entitled "InsideWiremen's Agreement," covering wages, hours, andother terms and conditions of employment of certainelectrical employees. The agreement in effect at timesherein extended from July 22, 1981, through May 31,428 ELECTRICAL WORKERS IBEW LOCAL 11 (LOS ANGELES NECA)1983.1 Pursuant to this agreement, Respondent has main-tained and administered an exclusive hiring system orprocedure and exercises exclusive authority to refer em-ployees to the various employer-members of NECA.The contract provisions applicable to this case are asfollows:ARTICLE IVREFERRAL PROCEDURESec. 4.01. In the interest of maintaining an effi-cient system of production In the Industry, provid-ing for an orderly procedure of referral of appli-cants for employment, preserving the legitimate in-terests of the employees in their employment statuswithin the area and of eliminating discrimination inemployment because of membership or non-mem-bership in the Union, the parties hereto agree to thefollowing system of referral of applicants for em-ployment.Sec. 4.02. The Union shall be the sole and exclu-sive source of referral of applicants for employ-ment.Sec. 4.03. The Employer shall have the right toreject any applicant for employment.Sec. 4.04. The Union shall select and refer appli-cants for employment without discriminationagainst such applicants by reason of membership ornon-membership in the Union and such selectionand referral shall not be affected in any way byrules, regulations, bylaws, constitutional provisionsof any other aspect or obligation of Union member-ship policies or requirements. All such selection andreferral shall be in accord with the following proce-dure.Sec. 4.05.(a) The Union shall maintain a registerof applicants for employment established on thebasis of the Groups listed below. Each applicant foremployment shall be registered in the highest priori-ty Group for which he qualifies.(b) It will not be mandatory for an employee toaccept transfer to a dispatch area other than the onehe was dispatched to.Journeyman WiremanGroup I. All applicants for employment whohave four or more years' experience in the trade,are residents of the geographical area constitutingthe normal construction labor market, have passed ajourneyman wireman's examination given by a dulyconstituted Inside Construction Local Union of theIBEW or have been certified as a journeyman wire-man by any Inside Joint Apprenticeship and Train-ing Committee and who have been employed for aperiod of at least one year in the last four yearsunder a collective bargaining agreement betweenthe parties to this agreement.Group II. All applicants for employment whohave four or more years' experience in the tradeA successor agreement is currently in effect with no change in con-tract language as set forth infra.and have passed a journeyman wireman's examina-tion given by a duly constituted Inside ConstructionLocal Union of the IBEW or have been certified asa journeyman wireman by any Inside Joint Appren-ticeship and Training Committee.Group III. All applicants for employment whohave two or more years' experience in the trade, areresidents of the geographical area constituting thenormal construction labor market and who havebeen employed for at least six months in the lastthree years in the trade under a collective bargain-ing agreement between the parties to this agree-ment.Sec. 4.09. "Resident" means a person who hasmaintained his permanent home in the above definedgeographical area for a period of not less than oneyear or who, having a permanent home in this area,has temporarily left with the intention of returningto this area as his permanent home.The Charging Parties are not members of Respondent,but are members of other locals of the IBEW. For aperiod of time each of the Charging Parties has workedwithin Respondent's geographical jurisdiction as a "trav-eler," having the qualifications to sign and be referredfor employment from the group II register, supra, whichhas no residency provision.In February 1983, the Charging Parties were deniedpermission by Respondent to sign the group I register orout-of-work list, which is the highest priority list. AboutMarch 4, 1983, their respective appeals of this determina-tion were likewise denied, in writing, by Respondent'sAppeals Committee. The three-member Appeals Com-mittee is established by the contract, and is empoweredto hear complaints arising out of the contract referralprocedure. It is comprised of one member appointed byRespondent, one member appointed by NECA, and apublic member appointed by both Respondent andNECA. The contract specifies that the Appeals Commit-tee "is not authorized to add to, subtract from, or modifyany of the provisions of this agreement and its decisionsshall be in accord with this agreement." The AppealsCommittee consists of Earl Higgins, Respondent's busi-ness manager, Willard Bretz, NECA chapter manager,and public member Julius Draznin.Earl Higgins, called as a witness by the General Coun-sel, has been business manager for Respondent since1973. Higgins testified that none of the Charging Partiesmeet the qualifications for admission to group I. He ex-plained that for eligibility to group I applicants musthave been residents of Los Angeles County, Respond-ent's geographical jurisdiction, for 3 years, with certainexceptions noted below; must have accrued 4000 hoursof working time under the terms of the contract with asignatory employer;2and must have passed a journey-2 A year is the equivalent of 2080 hours, and it would take at least 2years of steady work to accumulate 4000 hours The employees' hoursare maintained by the office of the Southern California IBEW-NECATrust Funds, rather than by Respondent429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDman wireman's examination. Although there are no writ-ten rules in existence detailing these requirements, norare they posted at any of Respondent's hiring halls, Hig-gins testified that they have been in existence since 1964,and have been consistently applied. However, he furtherstated that possibly on four or five occasions variousbusiness representatives who are initially responsible formaking such determinations have mistakenly permittedindividuals to sign the group I list without having firstaccrued the mandatory 4000 hours, but that when themistakes were discovered the individuals were relegatedto the proper group. In case of doubt regarding an indi-vidual's admission to group I, the business agents are torefer the matter to Higgins.Regarding the contract language that a group I appli-cant for employment must "have been employed for aperiod of at least one year in the last four years under acollective bargaining agreement between the parties tothis agreement," Higgins testified that that particular lan-guage constituted a requirement for maintenance ofgroup I status after first qualifying for and belonging togroup I, but was not the requirement for initial admissionto group I.In this regard, Charging Party Loveall testified that, ina discussion with Higgins, Higgins explained that he didnot believe Loveall met the 4000-hour requirement. Lo-veall apparently argued that the contract did not require4000 hours, but rather only 1 year, the equivalent of2000 hours. Higgins replied, according to Loveall, thatthe particular contract language did not pertain to Lo-veall, but was "for local hands only." Higgins specifical-ly denied that he made this statement to Loveall, but, asaforementioned, he did in effect tell him that the lan-guage did not pertain to him as it only applied to indi-viduals who had previously acquired group I status. Icredit Higgins, who appeared to be a very knowledge-able and forthright witness.Willard Bretz is chapter manager for NECA, and heserves on the Appeals Committee, along with Higginsand the public member Julius Draznin. Bretz testifiedthat to his knowledge there had never been an AppealsCommittee meeting until about March 1982, as no indi-vidual had ever appealed the determination of the busi-ness managers regarding referrals, and that his researchin preparing for the various appeals failed to uncoverany rules or records of previous appeal. Bretz testifiedthat "permanent home" within the meaning of section4.09 of the agreement was interpreted to be the equiva-lent of 3 years' continuous residency, but that this re-quirement would be shortened somewhat if the individ-ual provided convincing evidence that Respondent's geo-graphic area was indeed his permanent residence. Par-ticularly, the purchase of a home constituted substantialevidence of this.Bretz testified that he had no knowledge of Respond-ent's internal policy regarding the requirements forgroup I, as he had no involvement with the referralprocess until the appeals stage. However, he testified thatthe 3-year residency rule was adopted by the AppealsCommittee some 18 months to 2 years prior to the in-stant hearing, and was established by the Committeewhen the first appeal was made. Further, Bretz testifiedthat the 4000 hour requirement was a concomitant of theresidency requirement as "4000-hours would again showthe permanence of their employment here." Higgins tes-tified similarly regarding the correlation between the4000 hour requirement and the residency requirement.In preparation for the anticipated influx of appeals, ap-parently due to the fact that an inordinate number of un-employed travelers were in the area, a residency ques-tionnaire was prepared by the Appeals Committee. Thequestionnaire requests detailed information regarding theindividual's residency in the area, including such mattersas where he pays taxes, whether he registered to vote,where his children attend schools, where his vehicles areregistered, where he maintains bank accounts or invest-ments, and whether he owns a home. The questionnairealso asks, "Have you lived in Los Angeles County for aperiod of (3) years?"In an effort to attempt to establish that Respondent didnot have a 3-year/4000-hour residency requirement, theGeneral Counsel subpoenaed Respondent's records fromJanuary 1982 to the present which would show thenumber of hours worked and the place of residence inthe 3 years prior to their signing group I of all individ-uals who advanced from group III to group I. I grantedRespondent's motion to revoke the subpoena for the rea-sons stated on the record as follows:I have heard your various arguments, both onand off the record, on the subpeona issue, namelyItems 14 and 15 of the subpoena issued by the Gen-eral Counsel.The subpoena and the motion to revoke shouldbe made a part of the record and they will at theappropriate time.3Respondent's petition to revoke is granted for thefollowing reasons: neither the General Counsel northe Charging Party have produced any reliable evi-dence that the standards nor admission to Book 14are other than as stated by Mr. Higgins and Mr.Bretz, the NECA chapter manager. Rather the con-tentions of the General Counsel and the ChargingParty regarding admission to Book 1 are based onspeculation and unreliable hearsay.Two, it appears from the representation of Re-spondent's counsel that the records are not readilyavailable in a meaningful form, but would have tobe compiled from a variety of documents requiringa substantial amount of time.Three, it appears that after listening to argumentsof the parties, extensive arguments, that even if cer-tain records on their face did support the contentionof the General Counsel and the Charging Party,those particular individuals corresponding to therecords would need to be called as witnesses in anyevent to vertify the accuracy of the records, andperhaps to be called upon to testify to extenuatingcircumstances regarding their admission to Book 1,thus potentially leading to extensive and protracteds Both the subpoena duces tecum and Respondent's motion to revokeare hereby made a part of the record.4 Book I and group I are customarily used interchangeably.430 ELECTRICAL WORKERS IBEW LOCAL II (LOS ANGELES NECA)collateral litigation involving whether or not the ad-mission requirements involved herein were system-atically applied to the individuals, and the underly-ing reasons for any incorrect application or devi-ation from the requirements.I specifically refer to the matter of Mr. RonaldBenson whose testimony has resulted in contrarycontentions regarding the proper application of theresidency requirement, Mr. Benson not being aparty to this proceeding.Lastly, no precedent or cases have been cited tome supporting the positions of the General Counselor the Charging Party regarding the subpoenaeddocuments. For those particular reasons, I amgranting the petition to revoke. There are variousavenues that the parties may take.Now that we've had extensive argument on this,I don't think that there's any further argumentneeded, and you can take any avenue of appealsthat you wish to do so. I shall adhere to this par-ticular ruling throughout the remainder of the pro-ceeding, and I will not hear any more argument orevidence with regard to hearsay evidence regardingthe incorrect application of the admission require-ments to Book 1.Further, following my ruling on the subpoena, theCharging Parties' counsel read a list of five names andstated it was the Charging Parties' belief that each of thenamed individuals obtained group I status at a time whenthey had accrued substantially less than 4000 hours.None of these individuals were called as witnesses tosubstantiate this contention.C. Analysis and ConclusionsThe General Counsel and Charging Parties maintainthat the referral procedure for group I established by thecontract is clear and unambiguous, and therefore Re-spondent has violated the Act by failure to apply suchprovisions to the Charging Parties. Electrical WorkersIBEW Local 592 (United Engineers), 223 NLRB 899(1976).Contrary to such contentions, while it first appearsfrom a reading of article IV, section 4.05, of the contractthat the requirements for group I are rather simple andexplicit, reference to the definition of "resident," at arti-cle 4.09 of the contract, introduces a substantial elementof ambiguity, and requires that meaning be given to thewords "permanent home." According to the testimony ofHiggins and Bretz, a residency period, which has beeninterpreted to mean a period during which the individualhas resided within Respondent's geographical jurisdictionfor a period of 3 years, establishes the area as the appli-cant's permanent home. Concomitantly, it is assumedthat within such a period of time the individual shouldbe able to accrue 4000 hours working for signatory con-tractors. Thus, group I status has been interpreted to re-quire both a residency period of 3 years and 4000 hoursof work for signatory employers, the latter requirementoperating as a positive indication that the individual didindeed intend to make the area his permanent home. Ac-cording to Higgins, whom I credit, the 3-year require-ment is somewhat flexible, while the 4000 hour require-ment is a hard and fast rule.Certainly, more explicit contract language would read-ily apprise individuals of the foregoing requirements forgroup I status, and would have obviated the necessity forthe instant hearing. However, I credit the testimony ofHiggins and find, particularly in the absence of any per-suasive contrary evidence,5that these requirements, al-though unpublished, have been in existence and havebeen routinely applied for an extended period of timeand have established the past practice by which individ-uals have attained their group I status. Further, the factthat Higgins and perhaps other officials of Respondenthave indicated their antipathy to travelers when unionmembers are out of work is insufficient to establish thatthe group I requirements are not as Higgins testified.On the basis of the foregoing, I shall dismiss the casein its entirety. Electrical Workers IBEW Local 592(United Engineers), supra.CONCLUSIONS OF LAW1. The employer-members of the National ElectricalContractors Association are employers engaged in com-merce and in an industry affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The Respondent has not violated the Act as alleged.[Recommended Order for dismissal omitted from pub-lication.]5 The General Counsel and counsel for the Charging Parties maintainthat the testimony of Higgins and Bretz is inconsistent and contradictory.It appears that any variation in their testimony is a result of incompleteor ambiguous record evidence, coupled with the fact that Bretz does notdeal wsith the referral procedure on a day-to-day basis as does Higgins. Icredit the testimony of both Bretz and Higgins.431